 

Exhibit 10.7

THIRD AMENDMENT

TO

SUBURBAN PROPANE RETIREMENT SAVINGS & INVESTMENT PLAN

Pursuant to Article XI of the Suburban Propane Retirement Savings & Investment
Plan effective January 1, 2013, said Plan is amended as set forth herein
effective as of August 1, 2016.

 

FIRST:

Article I of the Plan is restated in its entirety, as attached hereto.

 

SECOND:

Article III of the Plan is restated in its entirety, as attached hereto.

 

THIRD:

Article XII of the Plan is restated in its entirety, as attached hereto.

 

FOURTH:

Article XIII of the Plan is restated in its entirety, as attached hereto.

 

FIFTH:

Article XIV of the Plan is restated in its entirety, as attached hereto.

 

SIXTH:

In all other respects, the Plan is ratified and approved.

IN WITNESS WHEREOF, the duly authorized Members of the Benefits Administration
Committee have adopted this amendment this ____ day of December, 2016.

 

 

 

 

Daniel S. Bloomstein

 

Steven C. Boyd

 

 

 

 

 

 

 

 

 

A. Davin D’Ambrosio

 

Michael A. Kuglin

 

 

 

 

 

 

 

 

 

Sandra N. Zwickel

 

 

 

 

 

43379290

--------------------------------------------------------------------------------

 

ARTICLE I ‑ DEFINITIONS

As used in this Plan and the Trust Agreement adopted in connection therewith,
the following words and phrases shall have the meanings set forth in this
Article I, unless the context clearly indicates otherwise.  Whenever
appropriate, words used in the singular shall include the plural, words used in
the plural shall include the singular, and the masculine shall include the
feminine.

1.01 Actual Deferral Percentage  shall mean the average (for a specified group
of Employees for a Plan Year) of the ratios, calculated separately for each
employee in the group, of (a) the amount of Employer contributions actually paid
over to the Trust on behalf of each such Employee for such Plan Year, including
elective deferral contributions (exclusive of catch-up contributions), such
Employer contributions and Employer matching contributions, if any, as are
treated as elective deferral contributions under Section 3.05(b)(iv), and Excess
Contributions of Highly Compensated Employees, but excluding any elective
deferral contributions taken into account for purposes of the Actual
Contribution Percentage Tests (provided that the Actual Deferral Percentage
Tests are satisfied after exclusion of these elective deferral contributions),
to (b) his Employee Compensation for such Plan Year.  For this purpose, Employer
contributions shall  include any elective deferral contributions, other than
catch-up contributions, made pursuant to the Participant’s deferral election,
including excess deferrals by a Highly Compensated Employee, but excluding
excess deferrals by a Non-Highly Compensated Employee that arise solely from
Excess Deferrals made under the Plan or plans of the Employer, and excluding
elective deferral contributions that are taken into account in the Actual
Contribution Percentage Test, provided that the provisions of Section 3.05 are
satisfied both with and without exclusion of such elective deferral
contributions.  For purposes of computing Actual Deferral Percentages, an
Employee who would be a Participant but for his failure to make any elective
deferral contribution shall be treated as a Participant on whose behalf no
elective deferral contribution is made.  In calculating the Actual Deferral
Percentage for any Highly Compensated Employee who is a participant in two or
more cash or deferred arrangements of the Employer, all such cash or deferred
arrangements shall be treated as one; provided, however, that for Plan Years
beginning before 2006, if two or more such cash or deferred arrangements have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single
arrangement.  Notwithstanding the foregoing, certain plans shall be treated as
separate, if mandatorily disaggregated pursuant to regulations under Code
Section 401(k).  

1.02 Beneficiary shall mean any person or persons other than the Participant who
is entitled to receive benefits under this Plan by designation, under law, or in
accordance with the provisions of this Plan.

1.03 Code shall mean the Internal Revenue Code of 1986, as it exists currently
and as it may be amended from time to time.

1.04 Compensation shall mean a Participant’s basic salary or hourly wage, plus
commissions and transport pay, but excluding overtime, bonuses, and other
contingent or extraordinary compensation of any kind, which is reportable as W-2
income for federal income tax purposes, which is received from the Employer
during the Plan Year for personal services

I-1

43379290

--------------------------------------------------------------------------------

 

rendered to the Employer in the course of employment (exclusive of any severance
benefit payable subsequent to severance from employment, and exclusive of
reimbursements or other expense allowances, fringe benefits, whether cash or
non-cash, moving expenses, deferred compensation, and welfare benefits, even if
such items are includable in gross income) and which is determined before
reduction for any elective deferral contribution to a qualified cash or deferred
arrangement under Code Section 401(k), before reduction for any contribution or
deferral which is excludable from the Participant’s gross income under Code
Section 125, and before reduction for any elective amount which is excludable
from the Participant’s gross income under Code Section 132(f)(4); provided,
however, that for any Self-Employed Individual, Compensation shall mean his
Earned Income.  Notwithstanding the foregoing, Compensation in excess of
$200,000.00, or such other amount as is specified by Code Section 401(a)(17)(A),
as adjusted for increases in the cost-of-living in accordance with Code Section
401(a)(17)(B), shall be disregarded.  

The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding twelve months, over which Compensation is determined (a
“determination period”) beginning with or within such calendar year.  If a
determination period consists of fewer than twelve months, the annual
compensation limit will be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is twelve.  

As to any Participant who, following a leave of absence for Qualified Military
Service, returns to employment with the Employer within the time specified by
Section 2.02, for purposes of calculating missed Employer contributions,
Compensation shall mean the Compensation the Participant would have received
during the period of absence but for the Qualified Military Service or, if such
compensation cannot reasonably be determined, the Participant’s average
Compensation during the twelve-month period (or, if less than twelve months,
during the period of employment) immediately preceding the Qualified Military
Service.

Earned Income, used herein with respect to a Self-Employed Individual, shall
mean net earnings from self-employment in the trade or business with respect to
which the Employer has established the Plan, provided that personal services of
the individual are a material income-producing factor.  Such net earnings shall
be determined without regard to items not included in gross income and
deductions allocable to those items, after reduction for the Employer’s
deductible contribution made on behalf of such individual for such year, and
with regard to the deduction allowed to the Employer by Code Section 164(f) for
taxable years beginning after December 31, 1989.  In addition, any distribution
from an S Corporation, as defined in Code Section 1361, which is treated as
income from self-employment shall be counted as Compensation under the
Plan.  Notwithstanding the foregoing, if Compensation is defined herein as other
than total compensation, then the Earned Income of any Self-Employed Individual
shall be adjusted to an equivalent amount by multiplying it by a percentage
equal to the percentage of total compensation included for the Non-Highly
Compensated (common law) Employees of the Employer.

1.05 Date of Participation shall mean the date on which an Employee becomes a
Participant in the Plan in accordance with the provisions of Section 2.01.

I-2

43379290

--------------------------------------------------------------------------------

 

1.06  Elective Deferral Contribution Account shall mean the account established
within the Trust in the name of a Participant to which the Participant’s
elective deferral contributions, if any, are credited and which is adjusted, in
accordance with the provisions of Section 4.03, for any gains or losses on the
investments of the Trust.

1.07 Eligible Employee shall mean any regular part-time or full-time Employee
who is not ineligible for participation, as provided in Section 2.04.  A
temporary Employee who is not otherwise ineligible for participation shall
become an Eligible Employee after completing a Year of Service.

1.08 Employee shall mean any person who is employed by the Employer or any other
employer mandatorily aggregated with the Employer under Code Section 414(b),
(c), (m) or (o), any Self-Employed Individual, any Owner-Employee and any Leased
Employee.  Notwithstanding the foregoing, if the Leased Employees of the
Employer do not constitute more than 20% of the Employer’s Non-Highly
Compensated Employees, the term “Employee” shall not include those Leased
Employees covered by a money purchase pension plan providing (a) a
non-integrated employer contribution rate of at least 10% of compensation, as
defined in Code Section 415(c)(3), but including amounts contributed pursuant to
a salary reduction agreement which are excludable from the employee’s gross
income under Code Section 125, 402(e)(3), 402(h)(1)(B) or 403(b); (b) immediate
participation, and (c) full and immediate vesting.

1.09 Employee Compensation shall mean a Participant’s Compensation, as defined
in Appendix I, and which is taken into account in calculating his Actual
Deferral Percentage and Actual Contribution Percentage for the Plan Year.

1.10 Employer shall mean Suburban Propane, L.P. and any Affiliate which has
adopted this Plan with the consent of the Board of Supervisors.  For this
purpose, Affiliate shall mean any entity which is related to the Employer as a
member of a controlled group of corporations in accordance with Code Section
414(b), as a trade or business under common control in accordance with Code
Section 414(c), or  as a member of an affiliated service group as defined under
Code Section 414(m).

1.11 Employer Contribution Account shall mean the account established within the
Trust in the name of a Participant to which the Participant’s share of any
Employer contributions is credited and which is adjusted, in accordance with the
provisions of Section 4.03, for any gains or losses on the investments of the
Trust.

1.12 Employer Matching Contribution Account shall mean the account established
within the Trust in the name of a Participant to which the Participant’s share
of any Employer matching contributions (if such contributions are, or ever have
been, made under the terms of the Plan) is credited and which is adjusted, in
accordance with the provisions of Section 4.03, for any gains or losses on the
investments of the Trust.

1.13 Employment Commencement Date shall mean the date on which the Employee
first completes an Hour of Service.

I-3

43379290

--------------------------------------------------------------------------------

 

1.14 Excess Contributions shall mean, with respect to any Plan Year, the excess
of the aggregate amount of Employer contributions and elective deferral
contributions actually taken into account in computing the Actual Deferral
Percentage of Highly Compensated Employees for such Plan Year, over the maximum
amount of such contributions permitted by the Actual Deferral Percentage Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the Actual Deferral Percentages, beginning
with the highest of such percentages.)

1.15 Excess Deferrals shall mean, with respect to any calendar year, a
Participant’s elective deferral contributions to this Plan other than catch-up
contributions, aggregated with all elective deferrals by or on behalf of such
Participant, pursuant to an election to defer under any qualified cash or
deferred arrangement as described in Code Section 401(k), any salary reduction
simplified employee pension plan as described in Code Section 408 (k)(6),  any
SIMPLE IRA plan as described in Code Section 408(p), any eligible deferred
compensation plan under Code Section 457 or any Plan described in Code Section
501(c)(18), and any employer contributions on behalf of the Participant for the
purchase of any annuity contract under Code Section 403(b), pursuant to a salary
deferral agreement, which exceed such amount as the Secretary of the Treasury
may designate for purposes of Code Section 402(g).

1.16 Five Percent Owner shall mean any person who owns or is considered (within
the meaning of Code Section 318) to own more than 5% of the outstanding stock of
the Employer, stock possessing more than 5% of the total combined voting power
of all stock of the Employer, or more than 5% of the capital or profits interest
in the Employer.  For purposes of determining ownership in the Employer, the
aggregation rules of Code Sections 414(b), (c) and (m) shall not apply.

1.17 Highly Compensated Employee shall mean any Employee who (a) at any time
during the Plan Year or the preceding year, was a Five Percent Owner, as defined
in Section 1.16, or (b) during the preceding year, received Compensation (as
defined in Appendix I) from the Employer in excess of $80,000.00.  The
$80,000.00 amount shall be adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period shall be the calendar
quarter ending September 30, 1996.  In addition, the term “Highly Compensated
Employee”  shall be defined, at all times, in accordance with Code Section
414(q) and regulations issued thereunder.  For purposes of this Section,
“preceding year” shall mean the 12 month period immediately preceding the
applicable Plan Year.  A former employee shall be treated as a Highly
Compensated Employee with respect to a Plan Year in which he is eligible to
participate in the Plan, if such employee was a Highly Compensated Employee when
such employee separated from service or at any time after attaining age 55.  In
determining whether the employee was a Highly Compensated Employee, the
definition of Highly Compensated Employee in effect at the time of the
separation from service or attainment of age 55, whichever is applicable, shall
control.

1.18 Hour of Service shall mean each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for the Employer, which hour
will be credited to the Employee for the Year of Service in which the duties are
performed, and each hour for which an Employee is paid, or entitled to payment,
by the Employer on account of a period of time during

I-4

43379290

--------------------------------------------------------------------------------

 

which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of absence;
provided, however, that no more than 501 Hours of Service shall be credited to
an Employee on account of any single continuous period (whether or not such
period occurs in a single computation period) during which the Employee performs
no duties; and provided, further, that Hours of Service shall be calculated and
credited hereunder pursuant to United States Department of Labor Regulation
Sections 2530.200b-2(b) and 2530.200b-2(c), which are incorporated herein by
this reference.  Hour of Service shall include each hour of Qualified Military
Service which must be counted for plan purposes in accordance with Code Section
414(u).

Hour of Service also shall include each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer.  The same
hours of service shall not be credited under both this paragraph and the
preceding paragraph but shall be credited to the Employee for the Year or Years
of Service to which the award or agreement pertains rather than the Year of
Service in which the award, agreement or payment is made.

Hours of Service will be credited for employment with other members of an
affiliated service group, as defined in Code Section 414(m), or a controlled
group, as defined in Code Section 414(b) or 414(c), of which the Employer is a
member and any other entity which must be aggregated with the Employer in
accordance with Code Section 414(o) and the regulations issued
thereunder.  Hours of Service shall be credited for any individual who is
considered to be an employee for purposes of the Plan under Code Section 414(n)
or 414(o) and the regulations issued thereunder.

Solely for purposes of determining whether a One Year Break in Service has
occurred, a Participant who is on a “maternity or paternity leave of absence”
shall be credited with the Hours of Service with which he normally would be
credited but for the absence.  In the event such hours cannot be determined, the
Participant shall be credited with 8 Hours of Service per normal workday of
absence; provided, however, that no more than 501 Hours of Service shall be
credited for any single maternity or paternity leave of absence.  Such Hours of
Service shall be credited only in the Plan Year in which the maternity or
paternity leave of absence begins, if the crediting of such Hours of Service is
necessary to prevent the occurrence of a One Year Break in Service, or in any
other case, in the year immediately following the Plan Year in which the
maternity or paternity leave begins.  For purposes of this section “maternity or
paternity leave of absence” shall mean an absence due to pregnancy, birth of a
child,  placement of a child with the Participant in connection with the
adoption of such child, or caring for a child immediately following such birth
or placement.

1.19 Leased Employee shall mean any person who is not an Employee of the
Employer but provides services to the Employer pursuant to an agreement between
the Employer and a leasing organization, performs such services for the Employer
(or for the Employer and related persons, as determined in accordance with Code
Section 414(n)(6)) on a substantially full-time basis for a period of at least
one year, and performs such services under the primary direction or control of
the Employer.  Any contributions or benefits provided for a Leased Employee by
the leasing organization which are attributable to services performed for the
Employer shall be treated as being provided by the Employer.

I-5

43379290

--------------------------------------------------------------------------------

 

1.20 Limitation Year shall mean the calendar year or such other twelve month
period as is identified by resolution or other appropriate action of the
Employer.

1.21 Non-Highly Compensated Employee shall mean any Employee who is not a Highly
Compensated Employee.

1.22 One Year Break in Service shall mean a Plan Year during which an Eligible
Employee or Participant, as the case may be, does not complete an Hour of
Service with the Employer.

1.23 Owner‑Employee shall mean a Self‑Employed Individual who is the sole
proprietor or a partner who owns more than 10% of either the capital or profit
interest in the Employer.

1.24 Participant shall mean any Eligible Employee who has attained his Date of
Participation and has not become ineligible for any reason to participate
further in the Plan; Participant also shall mean any former Employee who
previously attained his Date of Participation and for whom an account balance is
maintained.  A Participant is deemed to benefit  under the Plan in any Plan Year
in which the Participant receives or is deemed to receive an allocation in
accordance with Regulation §1.410(b)-3(a).

1.25 Plan  shall mean the retirement plan sponsored by the Employer as embodied
herein.  Prior Plan shall mean a retirement plan which is qualified under Code
Section 401(a), all or part of the assets of which are transferred to the Plan
in a transaction which meets the requirements of Regulation § 1.414(l).  As of
the Effective Date, Prior Plan includes the Quantum Savings and Stock Ownership
Plan, the Thrift and Profit Sharing Plan for Eligible Employees of National
Distillers and Chemical Corporation, and the Petrolane Savings and Stock
Ownership Plan, as well as the Suburban Propane Retirement Savings & Investment
Plan for Certain Hourly Represented Employees which was merged into this Plan
effective as of January 1, 1997.

1.26 Plan Administrator shall mean the Benefits Administration Committee which
shall act in accordance with Article VIII. The Plan Administrator is the Named
Fiduciary under the provisions of the Employee Retirement Income Security Act of
1974 (ERISA).

1.27 Plan Year shall mean the twelve consecutive month period, from and after
the initial effective date of the Plan, beginning on January 1 of each year and
ending on the following December 31.

1.28 Qualified Military Service shall mean service in the uniformed services of
the United States performed by an individual who is entitled to reemployment
rights with respect to such service in accordance with Code Section 414(u).

1.29 Self‑Employed Individual shall mean an individual who has Earned Income or
who would have had Earned Income but for the fact that the trade or business for
which the Plan is established did not have net profits for the taxable year.

1.30 Trust or Trust Fund shall mean the assets of the Plan as shall exist from
time to time and as shall be administered by the Trustee pursuant to the terms
of the Trust Agreement.

I-6

43379290

--------------------------------------------------------------------------------

 

1.31 Trustee shall mean the person, persons, entity or entities who, from time
to time, are serving as trustees under the Trust Agreement.

1.32 Vested Portion shall mean the portion of a Participant’s account which is
nonforfeitable and which is determined in accordance with the provisions of
Section 5.04.

1.33 Voluntary Nondeductible Contribution Account shall mean the account
established within the Trust in the name of a Participant to which the
Participant’s voluntary nondeductible contributions, if such contributions are,
or ever have been, permitted under the terms of the Plan or any Prior Plan, are
credited and which is adjusted, in accordance with the provisions of Section
4.03, for any gains or losses on the investments of the Trust.

1.34 Year of Service shall mean a twelve month computation period during which
the Employee completes an 1,000 Hours of Service.  The first such computation
shall begin with the Employee’s Employment Commencement Date; succeeding
computation periods shall be the Plan Year, and the first such succeeding
computation period shall be the first Plan Year which commences prior to the
first anniversary of the Employee’s Employment Commencement Date.

I-7

43379290

--------------------------------------------------------------------------------

 

ARTICLE III ‑ CONTRIBUTIONS

3.01 Amount of Employer Contribution:  The amount to be contributed to the Plan
shall be determined for each Plan Year by the Employer, in its absolute
discretion.  A contribution may be made without regard to the existence of
current or accumulated profits.  The Employer contribution, if any, shall be
paid to the Trust within the time period and manner permitted by the Code;
provided, however, that no in-kind contributions shall be permitted.

3.02 Limitation on Employer Contributions:  In no event shall a contribution be
made on behalf of any Participant which would result in a violation of Code
Section 415.  (See Plan Appendix, “Limitations - Section 415.”)  

3.03 Elective Deferral Contributions:

(a) Subject to the Automatic Contribution Arrangement provisions of Section
3.14, each Plan Year, any Participant may elect to make an elective deferral
contribution to the Trust by entering into a deferral election agreement with
the Employer.  The terms of any such deferral election shall provide that the
Participant agrees to defer receipt of any whole percentage of his Compensation,
between 1% and 90%, as specified by the Participant, subject to the limitations
set forth in Section 3.05 and the then applicable limits under Code Section
402(g); provided, however, that effective as of August 1, 2016, the terms of any
such deferral election shall provide that the Participant agrees to defer
receipt of any whole percentage of his Compensation, between 1% and 75%, as
specified by the Participant, subject to the limitations set forth in Section
3.05 and the then applicable limits under Code Section 402(g).  Notwithstanding
the foregoing, in no event shall an elective deferral contribution be permitted
by any Participant to the extent that it would result in a violation of Code
Section 415 (See Plan Appendix, “Limitations ‑ Section 415”) or Code Section
401(k).

(b) In consideration of such election, the amount of the Participant’s
Compensation which was deferred, pursuant to the deferral election, shall be
allocated to the Participant’s Elective Deferral Contribution Account subject to
the following conditions:

(i) The allocation shall be made without regard to the Participant’s performance
of services or participation in the Plan on any date subsequent to the date of
the allocation, and

(ii) The elective deferral contributions so allocated shall be paid to the Trust
as soon as administratively feasible, but in no event later than the 15th
business day of the month following the month in which such amounts otherwise
would have been payable to the Participant in cash.  For this purpose, elective
deferral contributions are deemed to relate to Compensation that either would
have been received by the Participant during the Plan Year, but for the election
to defer, or is attributable to services performed by the Participant during the
Plan Year and, but for the election to defer, would have been received by the
Participant within 2-1/2 months after the close of the Plan Year.

III-1

43379290

--------------------------------------------------------------------------------

 

(c) The term “elective deferral contribution” shall include pre-tax elective
deferral contributions, catch-up contributions and Roth elective deferrals, if
the Plan, at any time, accepts Roth elective deferrals.  The Participant’s
deferral election shall specify the type of elective deferral contribution
(pre-tax or Roth) to be withheld from each payment of Compensation, and such
elective deferral contributions may not be reclassified following the date of
contribution.

(d) The term “catch-up contributions” shall mean pre-tax elective deferral
contributions made after 2001, which exceed an otherwise applicable plan limit
and which are made by a Participant who has attained, or, by the last day of the
taxable year in which the catch-up contributions are made, will attain, the age
of 50.  For this purpose, an “otherwise applicable Plan limit” shall include the
limit on elective deferrals under Code Section 402(g), the Actual Deferral
Percentage limitations of Section 3.05, or an Employer-imposed limit on elective
deferral contributions.

(i) In no event may catch-up contributions be made for any taxable year which
exceed (A) the applicable dollar limit on catch-up contributions under Code
Section 414(v)(2)(B)(i), which is $5,000 for taxable years beginning in 2006, as
adjusted, in accordance with Code Section 414(v)(2)(C), for cost-of-living
increases in multiples of $500, or (B) the Participant’s Compensation, reduced
by all elective deferral contributions, other than catch-up contributions, made
by the Participant for such year.  The dollar limit on catch-up contributions
is, and thereafter, it will be adjusted by the Secretary of the Treasury.

(ii) Catch-up contributions shall not be included as annual additions for
purposes of Code Section 415 (See Plan Appendix, “Limitations – Section 415”),
shall not be counted as elective deferral contributions for purposes of
computing Actual Deferral Percentages or applying the Actual Deferral Percentage
limitations of Section 3.05, and shall not be counted in determining the minimum
allocation in any Top Heavy Plan Year in accordance with Section 10.03.

(e) The term “Roth elective deferrals” shall mean elective deferral
contributions made after 2005, which are includible in the Participant’s gross
income for the taxable year in which such elective deferral is made and which
have been irrevocably designated as Roth elective deferrals by the Participant
in his deferral election.  A Participant’s Roth elective deferrals (if such
contributions are, or ever have been, permitted under the terms of the Plan) and
any income, gains and/or losses attributable thereto, shall be allocated to the
Participant’s separate Roth Elective Deferral Account.

(f) Roth elective deferrals shall not be permitted.

3.04 Deferral Election:

(a) A deferral election shall be effective for the payroll period next following
the date on which the election is executed and shall remain effective unless and
until amended.

(b) A deferral election may be amended by a Participant at any time, effective
for the payroll period next following the date of such amendment.

III-2

43379290

--------------------------------------------------------------------------------

 

(c) The Employer or Committee may amend any deferral election at any time, if it
is determined that such amendment is necessary to insure that the limitations of
neither Section 3.05 nor Code Section 402(g) will be exceeded or to insure that
the nondiscrimination tests of Code Section 401(k) are met for the Plan Year.

3.05 Actual Deferral Percentage Limitations:

(a) Actual Deferral Percentage Tests: As to each Plan Year and unless the
Employer has elected one of the safe harbors, as provided in Section 3.13, the
Actual Deferral Percentage, as defined in Section 1.01, for Participants who are
Highly Compensated Employees for that Plan Year must bear a relationship to the
Actual Deferral Percentage for Participants who are Non-Highly Compensated
Employees for that Plan Year which satisfies either of the following Actual
Deferral Percentage Tests:

(i) The Actual Deferral Percentage for Participants who are Highly Compensated
Employees is not more than the Actual Deferral Percentage for Participants who
are Non-Highly Compensated Employees, multiplied by 1.25, or

(ii) The excess of the Actual Deferral Percentage for Participants who are
Highly Compensated Employees over that of the Participants who are Non-Highly
Compensated Employees is not more than 2 percentage points, and the Actual
Deferral Percentage for such Highly Compensated Employees is not more than the
Actual Deferral Percentage for such Non-Highly Compensated Employees multiplied
by 2.0.

(b) Application of Actual Deferral Percentage Tests:

(i) In the event that this Plan satisfies the requirements of Code Section
401(k), 401(a)(4), or 410(b) only if aggregated with one or more other plans,
or, in the event one or more other plans satisfy such requirements only if
aggregated with this Plan, the Actual Deferral Percentages shall be determined,
and the Actual Deferral Percentage Tests shall be applied, as if all such plans
were a single plan.

(ii) If the Committee so elects, by a duly adopted amendment, the Actual
Deferral Percentage Tests may be applied by using the Actual Deferral Percentage
for Participants who are Non-Highly Compensated Employees for the preceding Plan
Year (“prior year testing”), rather than for the Plan Year (“current year
testing”), provided that current year testing has been used for the preceding
five Plan Years or, if less, all of the years the Plan has been in existence,
or  if, as a result of a merger or acquisition described in Code Section
410(6)(C)(i), the Employer maintains both a plan using prior year testing and a
plan using current year testing, and the change is made within the transition
period described in Code Section 410(b)(6)(C)(ii).  

(iii) For purposes of satisfying the Actual Deferral Percentage Tests of Section
3.05(a), all or any part of the Employer contributions and Employer matching
contributions, if any are made under the terms of this Plan, may be treated as
elective deferral contributions, provided that they are fully vested at all
times, are subject to the restrictions of Section 3.08, and otherwise are deemed
to be qualified nonelective contributions or qualified matching contributions
within the meaning of Regulation Section 1.401(k)-1(b)(5).

III-3

43379290

--------------------------------------------------------------------------------

 

(iv) For purposes of the Actual Deferral Percentage Tests, only such elective
deferral contributions, Employer contributions and Employer matching
contributions as are paid over to the Trust prior to the last day of the
twelve-month period immediately following the Plan Year to which such
contribution relate shall be counted.

(v) The Committee shall maintain such records as are sufficient to demonstrate
satisfaction of the Actual Deferral Percentage Test, as well as the amount of
Employer contributions and/or Employer matching contributions taken into
consideration for purposes of satisfying such test.

(c) Correction of Excess Contributions:  In the event that the Actual Deferral
Percentage of the Highly Compensated Employees does not satisfy either of the
Actual Deferral Percentage Tests, set out in Section 3.05(a) above, and subject
to the provisions of Section 3.05(e),  the Excess Contributions to the Plan for
the Plan Year shall be distributed to the Highly Compensated Employees, as
provided in Sections 3.05(d) and 3.06.  To the extent any Highly Compensated
Employee has not made the maximum catch-up contribution permitted for the year,
any Excess Contributions allocated to that Highly Compensated Employee shall be
treated as catch-up contributions and shall not be treated as Excess
Contributions.  

(d) Distribution of Excess Contributions:  The Excess Contributions for a Plan
Year are to be distributed among Highly Compensated Employees on the basis of
the amount of contributions made by, or on behalf of, each such Employee which
is counted for purposes of computing the Actual Deferral Percentage of such
Employee, first, by calculating the total amount of Excess Contribution to be
distributed, in accordance with the procedures set forth this Section 3.05(d)(i)
and, then, by apportioning the total amount of Excess Contributions among Highly
Compensated Employees, in accordance with the procedures set forth in Section
3.05(d) (ii).  

(i) The amount to be distributed attributable to a particular Highly Compensated
Employee is the amount, if any, by which the contributions of that Highly
Compensated Employee, which are taken into account under this section, must be
reduced in order for the actual deferral ratio (hereinafter, “ADR”) of that
Highly Compensated Employee to equal the highest permitted ADR under the
Plan.  To calculate the highest permitted ADR under the Plan, the ADR of the
Highly Compensated Employee with the highest ADR is reduced by the amount
required to cause that Highly Compensated Employee’s ADR to equal the ADR of the
Highly Compensated Employee with the next highest ADR.  If a lesser reduction
would enable the Plan to satisfy one of the Actual Deferral Percentage Tests,
only this lesser reduction shall be used to determine the highest permitted ADR.

(A) The above process shall be repeated until the Plan would satisfy one of the
Actual Deferral Percentage Tests if the ADR for each Highly Compensated Employee
were determined after the reductions described above.

(B) The sum of all the reductions for all Highly Compensated Employees as so
determined is the total amount of Excess Contributions for the Plan Year.

III-4

43379290

--------------------------------------------------------------------------------

 

(C) The ADR of a Participant is the sum of the Participant’s elective deferral
contributions, qualified nonelective contributions and qualified matching
contributions taken into account with respect to the Participant for purposes of
the Actual Deferral Percentage Tests for a Plan Year, divided by the
Participant’s Employee Compensation for that Plan Year, and calculated to the
nearest hundredth of a percentage point.

(ii) The contributions of the Highly Compensated Employee or Employees with the
highest dollar amount of contributions taken into account under this Section
3.05(d) are reduced by the amount required to cause the contributions of that
Highly Compensated Employee to equal the dollar amount of the contributions
taken into account under this Section 3.05(d) for the Highly Compensated
Employee with the next highest dollar amount of contributions taken into account
under this Section.  

(A) If a lesser apportionment to the Highly Compensated Employee would enable
the Plan to apportion the total amount of Excess Contributions, only the lesser
apportionment shall apply.

(B) The above process shall be repeated until the total amount of Excess
Contributions determined under Section 3.05(d)(i) has been apportioned.

(e) Qualified Non-Elective Contributions:  For any Plan Year, the Employer may
make a Qualified Non-Elective Contribution on behalf of Non-Highly Compensated
Employees who are Participants in the Plan for such Plan Year in such amount as
may be necessary to satisfy one of the Actual Deferral Percentage Tests set
forth in Section 3.05(a).  Such contribution shall be made within twelve months
after the end of the Plan Year to which it relates and shall be allocated among
the Participants who are Non-Highly Compensated Employees in the same proportion
that the Compensation of each such Participant bears to the total Compensation
of all such Participants.  Each Participant’s share of the Qualified
Non-Elective Contribution shall be allocated to his Elective Deferral
Contribution Account, shall be fully vested at all times  and shall be subject
to the provisions of Section 3.08, as applicable to all other amounts
contributed to his Elective Deferral Contribution Account .

3.06 Corrective Distribution of Excess Contributions:

(a) A Participant’s Excess Contributions for any Plan Year and any income
allocable to such contributions through the end of such Plan Year, reduced by
Excess Deferrals previously distributed to the Participant for the Participant’s
taxable year ending with or within the Plan Year, shall be distributed to the
Participant no later than the last day of the following Plan Year.  In the event
the Plan should be terminated during a Plan Year in which Excess Contributions
are made, the Excess Contributions shall be distributed no later than twelve
months following the date of termination.  For Plan Years beginning after 2005,
distribution of Excess Contributions shall be made, first, from the
Participant’s pre-tax elective deferral contributions, to the extent any were
made for the year, unless the Participant elects otherwise.  

(b) The income allocable to Excess Contributions for the Plan Year shall be
determined by multiplying the income or loss for the Plan Year allocable to the
Participant’s

III-5

43379290

--------------------------------------------------------------------------------

 

elective deferral reduction contributions (and to any Employer contributions or
Employer matching contributions treated as elective deferral contributions in
accordance with Section 3.05(b)(iii)) by a fraction.

(i) The numerator of the fraction is the Excess Contributions of the Participant
for the Plan Year.

(ii) The denominator of the fraction is the Participant’s total account balance
attributable to elective deferral contributions and amounts treated as elective
deferral contributions as of the end of the year, reduced by any income
allocable to such account for the Plan Year and increased by any loss allocable
to such account for the Plan Year.

3.07 Treatment of Excess Deferrals:

(a) In the event a Participant makes elective deferral contributions to this
Plan for any calendar year which would result in Excess Deferrals, as defined in
Section 1.15, for that year, such Excess Deferrals shall be distributed as
provided herein.  

(b) A Participant’s Excess Deferrals shall be included in the Participant’s
gross income in the year to which the deferral relates and, unless distributed
within the time required by Section 3.07(c)(ii), in the year in which the Excess
Deferrals are distributed.

(c) Excess Deferrals received by the Plan may be distributed to the Participant,
under the following terms and conditions:

(i) On or before March 1 following the taxable year in which the Excess
Deferrals were made (or such later date as may be provided by IRS regulations),
the Participant shall advise the Committee, in writing, of the existence and
amount of the Excess Deferrals allocated to this Plan.

(ii) On or before April 15 following the taxable year in which the Excess
Deferrals were made, the amount of the Excess Deferrals allocable to this Plan
and any income allocable to such Excess Deferrals through the end of such
taxable year, shall be distributed to the Participant.  For Plan Years beginning
after 2005, distribution of Excess Deferrals shall be made, first, from the
Participant’s pre-tax elective deferral contributions, to the extent any were
made for the year, unless the Participant elects otherwise.  

(iii) The income allocable to the Excess Deferrals for the taxable year of the
Participant shall be determined by multiplying the income (or loss) for that
taxable year allocable to elective deferral contributions by a fraction, the
numerator of which is the amount of Excess Deferrals made by the Participant for
the taxable year, and the denominator of which is the Participant’s total
Elective Deferral Contribution Account balance as of the end of the taxable
year, reduced by the income allocable to such account for the taxable year and
increased by the loss allocable to such account for the taxable year.

III-6

43379290

--------------------------------------------------------------------------------

 

(iv) Any corrective distribution of less than the entire amount of Excess
Deferrals and income shall be treated as a pro rata distribution of the Excess
Deferrals and income.

(v) The amount of Excess Deferrals that may be distributed with respect to any
Participant for a taxable year shall be reduced by any Excess Contributions
previously distributed with respect to such participant under Section 3.06 for
the Plan Year beginning with or within such taxable year.

(vi) Except as otherwise provided by law, notwithstanding the distribution of
Excess Deferrals under this Section 3.07, such amounts shall not be disregarded
for purposes of the nondiscrimination requirements of Code Section 401(a)(4) or
the Actual Deferral Percentage Limitations of Section 3.05 and shall be treated
as annual additions for purposes of the limitations of Code Section 415.

3.08 Limitations on Withdrawals and Distributions:

(a) A Participant is fully vested at all times in all amounts contributed to his
Elective Deferral Contribution Account and all earnings thereon.  However,
except as provided in Section 3.07 or Section 3.09, no amounts may be withdrawn
by, or distributed to, the Participant or his Beneficiary from such account
prior to one of the following events:

(i) The Participant’s retirement, death, disability or severance from
employment;

(ii) The Participant’s attainment of age 59‑1/2;

(iii) The termination of this Plan by the Employer, provided that the Employer
does not maintain or establish, during the period beginning on the date of
termination and ending twelve months after the distribution of all plan assets,
a successor defined contribution plan, other than an employee stock ownership
plan, as defined in Code Section 4975(e)(7) or Code Section 409(a), a simplified
employee pension plan, as defined in Code Section 408(k), a SIMPLE IRA plan, as
defined in Code Section 408(p), a plan or contract described in Code Section
403(b), or a plan described in Code Section 457(b) or (f);

(iv) The Participant’s call to duty after September 11, 2001, because of the
Participant’s status as a member of a reserve component, for a period of at
least 180 days or for an indefinite period (a “qualified reservist
distribution”), as more fully described in Section 5.09;

(v) The Participant’s service in the uniformed services while on active duty for
a period of at least 30 days; provided, however, that if a participant receives
a distribution in accordance with this provision, the Participant’s Elective
Deferral Contributions and voluntary nondeductible contributions (if the Plan
provides for such contributions) must be suspended for a period of six months
from and after such distribution.  

III-7

43379290

--------------------------------------------------------------------------------

 

(b) The provisions of this Section 3.08 shall apply to all Employer
contributions and Employer matching contributions, if any are made to this Plan,
which are treated as elective deferral contributions for purposes of computing
Actual Deferral Ratios and satisfying the actual deferral percentage tests, in
accordance with Section 3.05(b)(iv).

(c) All withdrawals and distributions made in accordance with this Section 3.08
shall be subject to such Participant and spousal consent as may be required by
law.

3.09 Hardship Distributions:

(a) General:  Notwithstanding the provisions of Sections 3.08, distribution may
be made to a Participant from his Elective Deferral Contribution Account at any
time, provided that the distribution is made on account of an immediate and
heavy financial need of the Participant, is necessary to satisfy such financial
need, and is made in accordance with the provisions of this Section 3.09, and
provided, further, that his spouse consents, if spousal consent is required by
law.

(b) Immediate and Heavy Financial Need:  The determination as to the existence
of an immediate and heavy financial need shall be made by the Plan Administrator
on the basis of all relevant facts and circumstances, but a distribution will be
deemed to be made on account of an immediate and heavy financial need of the
Participant, if the distribution is made on account of:

(i) Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant’s spouse, any dependent (as defined in Code
Section 152) of the Participant, or a primary beneficiary;

(ii) Purchase (excluding mortgage payments) of a principal residence for the
Participant;

(iii) Payment of tuition, related educational fees, and room and board expenses
for the next twelve months of post‑secondary education for the Participant, his
spouse, children, dependents (as defined in Code Section 152), or a primary
beneficiary;

(iv) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of that principal residence;

(v) Payment of funeral or burial expenses for the parent, spouse, child, other
dependent, or a primary beneficiary of the Participant; provided, however, that
this subsection (b)(v) shall apply only with respect to Plan Years beginning
after 2005;

(vi) Payment of expenses for repair of damage to the principal residence of the
Participant which would qualify for casualty loss deduction under Code Section
165 (determined without regard to whether the loss exceeds 10% of adjusted gross
income); provided, however, that this subsection (b)(vi) shall apply only with
respect to Plan Years beginning after 2005, or

III-8

43379290

--------------------------------------------------------------------------------

 

(vii) Any other circumstance which is determined by the Committee in an
objective and nondiscriminatory manner, based upon all relevant facts and
circumstances, and in accordance with the requirements of the Code and
applicable regulations, to be an immediate and heavy financial need which is due
to an extraordinary emergency, provided that an otherwise appropriate immediate
and heavy financial need shall not fail to qualify merely because the need was
reasonably foreseeable or voluntarily incurred.

(c) Distribution Necessary to Satisfy Financial Need: A distribution is made on
account of a hardship only to the extent that the amount distributed does not
exceed the amount required to relieve the financial need and only to the extent
that the financial need cannot be satisfied from other sources which are
reasonably available to the Participant.  This determination is to be made by
the Committee on the basis of relevant facts and circumstances.  The following
additional requirements must be satisfied:

(i) Prior to receiving any amount from this Plan as a hardship distribution, the
Participant first must have obtained all distributions, other than hardship
distributions, and all non‑taxable loans (including any Participant loans
permitted under Article XIV of this Plan) currently available under all plans
maintained by the Employer.

(ii) The Participant’s right to make elective deferral contributions shall be
suspended for a period of six calendar months following the month in which the
Participant receives a hardship distribution.

(d) Resources Considered:  A Participant’s resources shall include those assets
of his or her spouse and minor children as are reasonably available.

(e) Additional Limitations on Distribution:  The following additional
limitations shall apply to hardship distributions:

(i) In no event shall any hardship distribution exceed the amount of the
Participant’s elective deferral contributions, plus any earnings on such
contributions accrued as of December 31, 1988 (or such other date as may be
provided by regulation).

(ii) For purposes of Section 3.09(b), a primary beneficiary of the Participant
is an individual who is named as a beneficiary and has an unconditional right to
all or a portion of the Participant’s account balance under the Plan upon the
death of the Participant.

(iii) The minimum amount of any hardship withdrawal shall be $500.00.

3.10 Employer Matching Contributions:  

(a) Although no Employer Matching Contribution is required, the Employer, at its
discretion, may make a basic Employer Matching Contribution and a supplemental
Employer Matching Contribution as provided herein for any Plan Year.  Any such
Employer Matching Contribution shall be made as soon as administratively
feasible after the last day of the Plan Year and within the time period
permitted by law for the benefit of each Participant who remains an Eligible
Employee as of the last day of the Plan Year.

III-9

43379290

--------------------------------------------------------------------------------

 

(b) The basic Employer Matching Contribution, if one is made, shall be a
percentage of the Participant’s Elective Deferral Contributions which do not
exceed 6% of such Participant’s Compensation (“Eligible Elective Deferral
Contributions”), which percentage shall be based on a sliding scale of adjusted
earnings before interest, income taxes, depreciation and amortization (“Adjusted
EBITDA”) divided by an earnings performance target set for the fiscal year of
the Employer by the Board of Supervisors (the “Performance Target”) in
accordance with the following schedule:

 

Adjusted EBITDA as a Percentage of the Performance Target for the Employer’s
Fiscal Year

Matching Contribution Expressed as a Percentage of Eligible Elective Deferral
Contributions for the Plan Year

115% or higher of Adjusted

EBITDA

100%

100% to 114% of Adjusted

EBITDA

50%

90% to 99% of Adjusted EBITDA

25%

Less than 90% of Adjusted

EBITDA

0%

(c)  Any supplemental Employer Matching Contribution may be in such amount as
the Board of Supervisors of the Employer shall select.  This section shall not
be interpreted as a guarantee of any Employer Matching Contributions.

(d)  Notwithstanding the foregoing and in lieu of any other Employer Matching
Contribution in accordance with Section 3.10 (b) or 3.10(c), the Employer shall
make an Employer Matching Contribution, for each Plan Year, for each Participant
who is covered by the collective bargaining agreement between Inergy Propane,
LLC and Local Union 1293 of the International Brotherhood of Electrical Workers,
AFL-CIO (hereinafter referred to as the “IBEW 1293 CBA”) in an amount equal to
50% of such Participant’s Elective Deferral Contributions that do not exceed 6%
of the Participant’s Compensation.  This provision shall remain in effect
through the July 31, 2015, expiration of the current IBEW 1293 CBA and any
renewal thereof which provides expressly for the 50% rate of match.

3.11 Voluntary Nondeductible Contributions:  No Participant in the Plan is
required or permitted to make voluntary nondeductible contributions to the
Trust.  However, any voluntary nondeductible contributions which may have been
made by a Participant to the Plan or a Prior Plan previously and which, as of
the Effective Date, remain part of the Trust, as well as any amounts
attributable to such contributions, shall remain in the Plan and shall be
allocated to a separate voluntary nondeductible contribution account for the
benefit of the Participant.   Such account shall be held and invested and shall
share in gains and losses of the Trust, in accordance with the terms of the Plan
and Trust.  A Participant’s separate voluntary nondeductible contribution
account shall be fully vested and nonforfeitable at all times and shall be
distributable at any time as the Participant shall direct, subject to the
provisions of Article VII.

III-10

43379290

--------------------------------------------------------------------------------

 

3.12 Actual Contribution Percentage Limitations:

(a) Actual Contribution Percentage Tests:

(i) As to each Plan Year and unless the Employer has elected one of the safe
harbors, as provided in Section 3.13, the Actual Contribution Percentage for
Highly Compensated Employees for the Plan Year must bear a relationship to the
Actual Contribution Percentage for Non-Highly Compensated Employees for the Plan
Year which satisfies either of the following Actual Contribution Percentage
Tests:

(A) The Actual Contribution Percentage for the Highly Compensated Employees is
not more than the Actual Contribution Percentage for the Non-Highly Compensated
Employees multiplied by 1.25, or

(B) The excess of the Actual Contribution Percentage for the Highly Compensated
Employees over that of the Non-Highly Compensated Employees is not more than 2
percentage points, and the Actual Contribution Percentage of the Highly
Compensated Employees is not more than the Actual Contribution Percentage for
the Non-Highly Compensated Employees multiplied by 2.0.

(ii) In the event that this Plan satisfies the requirements of Code Section
401(m), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
in the event one or more other plans satisfy such requirements only if
aggregated with the Plan, the Actual Contribution Percentages shall be
determined, and the Actual Contribution Tests shall be applied, as if all such
plans were a single plan.  Such aggregation may be applied for purposes of
satisfying Section 401(m) only if such plans have the same plan year and use the
same Actual Contribution Percentage testing method.

(iii) If the Committee so elects, by duly authorized amendment, the Actual
Contribution Percentage Tests may be applied by using the Actual Contribution
Percentage for Participants who are Non-Highly Compensated Employees for the
preceding Plan Year (“prior year testing”) rather than for the Plan Year
(“current year testing”), provided that current year testing has been used for
the preceding five Plan Years or, if less, all of the years the Plan has been in
existence, or, if as a result of a merger or acquisition described in Code
Section 410(b)(6)(C)(i), the Employer maintains both a plan using prior year
testing and a plan using current year testing, and the change is made within the
transition period described in Code Section 410(b)(6)(C)(ii).  

(iv) The Committee shall maintain records sufficient to demonstrate satisfaction
of the Actual Contribution Percentage Test, as well as the amount of Employer
contributions and/or elective deferral contributions taken into consideration
for purposes of satisfying such test.

(b) Correction of Excess Aggregate Contribution:  In the event that the Actual
Contribution Percentage of the Highly Compensated Employees does not satisfy
either of the Actual Contribution Percentage Tests set out in Section 3.12(a)
above, the excess voluntary nondeductible contributions and/or Employer matching
contributions to the Plan for the Plan

III-11

43379290

--------------------------------------------------------------------------------

 

Year (and any excess elective contributions made under this Plan or any other
cash or deferred arrangement maintained by the Employer which are
recharacterized as voluntary nondeductible contributions for the Plan
Year),  which shall be referred to as “Excess Aggregate Contributions,” and any
income attributable to those Excess Aggregate Contributions, shall be forfeited,
if attributable to Employer matching contributions, or distributed to the
Participant within twelve months after the close of the Plan Year in which the
excess arose.  In the event the Plan should be terminated during a Plan Year in
which Excess Aggregate Contributions arise, such Excess Contributions shall be
distributed no later than 12 months following the date of termination.  The
Excess Aggregate Contributions with respect to any Plan Year shall be calculated
as the excess of (i) the aggregate contribution percentage amounts taken into
account in computing the numerator of the contribution percentage actually made
on behalf of Highly Compensated Employees for such Plan Year, over (ii) the
maximum contribution percentage amounts permitted by the Actual Contribution
Percentage Test (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of their contribution
percentages beginning with the highest of such percentages).

(c) Distribution of Excess Aggregate Contributions:  The Excess Aggregate
Contributions for any Plan Year are to be distributed among Highly Compensated
Employees on the basis of the amount of contributions made by or on behalf of
each such Employee which is counted for purposes of computing the Actual
Contribution Ratio of such Employee.

(i) Such Excess Aggregate Contributions shall be distributed, first, to the
Highly Compensated Employee or Employees with the largest contribution
percentage amount.

(ii) The above process shall be repeated with reference to the Highly
Compensated Employee with the next largest contribution percentage amount and,
then, continuing in descending order until all Excess Aggregate Contributions
have been distributed.  For this purpose, “largest contribution percentage
amount” shall be determined after distribution of any Excess Aggregate
Contributions.

(d) Definitions:  For purposes of applying the provisions of this Section 3.12
and Article III,

(i) “Actual Contribution Percentage” shall mean the average of the Actual
Contribution Ratios for the group of Highly Compensated Employees who are
eligible to make voluntary nondeductible contributions or to receive Employer
matching contributions or the group of Non‑Highly Compensated Employees who are
eligible to make voluntary nondeductible contributions or to receive Employer
matching contributions, as the case may be.

(ii) “Actual Contribution Ratio” shall mean, for each employee, the sum of his
voluntary nondeductible contributions, if any, and his Employer matching
contributions, if any, for the Plan Year, divided by his Employee Compensation
for the Plan Year.

(A) The Actual Contribution Ratio for each Employee and the Actual Contribution
Percentages shall be calculated to the nearest one hundredth of one percent.

III-12

43379290

--------------------------------------------------------------------------------

 

(B) If a Highly Compensated Employee makes voluntary nondeductible contributions
and/or receives Employer matching contributions under more than one plan of the
Employer, all such contributions shall be aggregated for purposes of determining
the Actual Contribution Ratio of that Employee.

(C) If a Highly Compensated Employee participates in two or more cash or
deferred arrangements that have different plan years, all cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.  Notwithstanding the foregoing, certain plans shall be
treated as separate, if mandatorily disaggregated under regulations under Code
Section 401(m).

(D) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of this Section 3.12, any Employer matching
contributions which are treated as elective deferral contributions, in
accordance with Section 3.05(b)(iii), for purposes of satisfying the Actual
Deferral Percentage Tests of Section 3.05(a), shall be disregarded.

(E) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of Section 3.12, all or any part of the
Employer contributions and elective deferral contributions may be treated as
Employer matching contributions, provided that such contributions are deemed to
be qualified nonelective contributions or qualified elective contributions,
within the meaning of Regulation Section 1.401(m)‑1(b)(5), and provided that the
Actual Contribution Percentage Tests are applied using the Actual Contribution
Percentage for the Plan Year for Participants who are Non-Highly Compensated
Employees.

(F) For purposes of computing Actual Contribution Ratios and satisfying the
actual contribution percentage tests of Section 3.12, voluntary nondeductible
contributions are taken into account for a Plan Year in which such contributions
are contributed to the Trust.  Payments by the Participant to an agent of the
Plan shall be treated as contributions to the Trust, provided such contributions
are transmitted to the Trust within a reasonable time.  Excess elective deferral
contributions, which are recharacterized as voluntary nondeductible
contributions (if such recharacterization is permitted under the terms of this
Plan), are to be taken into account as voluntary nondeductible contributions for
the Plan Year in which the excess contributions are includable in the gross
income of the Participant.

(G) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of this Section 3.12, Employer matching
contributions are to be taken into account for a Plan Year only if such
contributions are allocated to the Participant’s account as of a date within the
Plan Year, are actually paid to the Trust no later than the end of the twelve
month period beginning on the day after the close of the Plan Year, and are made
on behalf of the Participant based on his elective deferral contributions for
the Plan Year.

III-13

43379290

--------------------------------------------------------------------------------

 

(e) Income Allocable to Excess Aggregate Contributions: The income attributable
to the Participant’s Excess Aggregate Contributions shall be equal to the
allocable income or loss for the Plan Year to which the Excess Aggregate
Contributions relate.

(i) The income allocable to Excess Aggregate Contributions for the Plan Year
shall be determined by multiplying the income for the Plan Year allocable to
voluntary nondeductible contributions and Employer matching contributions (and
amounts treated as Employer matching contributions in accordance with Section
3.12(d)(ii)(E)) by a fraction.

(A) The numerator of the fraction is the Excess Aggregate Contributions of the
Participant for the Plan Year.

(B) The denominator of the fraction is the Participant’s total account balance
attributable to voluntary nondeductible contributions, Employer matching
contributions and/or amounts treated as Employer matching contributions as of
the end of the Plan Year, reduced by any income allocable to such account for
the Plan Year and increased by any loss allocable to such account for the Plan
Year.

(ii) Notwithstanding the foregoing, the income allocable to Excess Aggregate
Contributions resulting from the recharacterization of any elective deferral
contributions as voluntary nondeductible contributions (if such
recharacterization is permitted under the terms of this Plan) shall be
determined and distributed as if such recharacterized contributions had been
distributed as excess contributions.

3.13 Safe Harbors:  Notwithstanding any other provision of this Article III to
the contrary, for any Plan Year as to which the Employer has elected, in
accordance with Section 3.13(b), to make a Safe Harbor Contribution, the Plan
shall be deemed to have satisfied automatically the Actual Deferral Percentage
Limitations of Section 3.05, and any elective deferral contributions made
pursuant to Section 3.03 shall be deemed to satisfy the non-discrimination
standards of Code Section 401(k)(3).  In addition, with respect to any Plan
Year, as to which the matching contribution safe harbor provisions of Section
3.13(a)(ii) are satisfied, the Plan shall be deemed to have satisfied
automatically the Actual Contribution Percentage Limitations of Section 3.12;
provided, however, that such limitations shall remain applicable to voluntary
nondeductible contributions and any matching contributions which do not satisfy
the safe harbor.  The provisions of this Section 3.13 shall be applicable only
to a Plan Year which is twelve months in length or, in the case of the first
Plan Year, at least three months in length (or any shorter period, in the case
of a new Employer that establishes the Plan as soon as administratively feasible
after coming into existence).

(a) Safe Harbor Contributions: For each Plan Year for which the provisions of
this Section 3.13 are applicable, the Employer shall contribute to the Trust
either the amount specified in Section 3.13(a)(i) or Section 3.13(a)(ii)
below.  The contribution made for the benefit of a Participant hereunder shall
be fully vested and nonforfeitable at all times, shall be subject to the
restrictions on withdrawals and distributions of Section 3.08, (but shall not be
subject to distribution for hardship in accordance with Section 3.09), and shall
be allocated to that Participant’s Employer Contribution Account.  Such
contribution shall be made to the Plan

III-14

43379290

--------------------------------------------------------------------------------

 

within twelve months of the close of the Plan Year.  Such Safe Harbor
Contribution may be made to another qualified defined contribution plan
maintained by the Employer, provided that such plan is identified in Appendix II
to this Plan, that each Employee eligible to participate in this Plan also is
eligible under such other plan, and that such other plan has the same plan year
as this Plan.

(i) 3% Safe Harbor Contribution: The Employer will contribute an amount equal to
3% of the Compensation of each Participant who is eligible to make an elective
deferral contribution to the Trust in accordance with the provisions of Section
3.03, or who would be eligible to make an elective deferral contribution but for
a suspension, in accordance with Section 3.09(c)(ii) by reason of having
received a hardship distribution, or due to statutory limitations, such as Code
Section 402(g) or Code Section 415.  Compensation shall be defined as in Section
1.04; provided, however, that in no event shall any dollar limit, other than the
limit imposed by Code Section 401(a)(17), apply to the Compensation of a
Non-Highly Compensated Employee.

(ii) Safe Harbor Matching Contribution:  In lieu of the contribution provided
for in subsection (i) above, the Employer may contribute an amount for each
Participant equal to 100% of that Participant’s elective deferral contributions
which do not exceed 3% of such Participant’s Compensation, plus an amount equal
to 50% of that Participant’s elective deferral contributions which exceed 3% of
that Participant’s Compensation but do not exceed 5% of that Participant’s
Compensation; provided, however, that with respect to any Plan Year as to which
the Employer elects to make the Safe Harbor Contribution pursuant to this
Section 3.13(a)(ii), no Employer Matching Contribution shall be made, pursuant
to Section 3.10, with respect to elective deferral contributions made by any
Participant.   The Safe Harbor Matching Contributions may be made with respect
to elective deferral contributions for the Plan Year as a whole or separately
with respect to each payroll period (or with respect to all payroll periods
ending with or within each month or Plan Year quarter) taken into account for
the Plan Year.  If the payroll method is used, however, the Safe Harbor Matching
Contributions due with respect to elective deferral contributions made during
any Plan Year quarter beginning after May 1, 2000, shall be deposited into the
Trust by the last day of the following Plan Year quarter.

(b) Election: The election to make a Safe Harbor Contribution, as provided
herein for any Plan Year shall be made, prior to the first day of such Plan
Year, by resolution or other appropriate action of the Employer, shall include
the election of a specific safe harbor contribution method to be recited within
Appendix II of this Plan, and may not be changed except by duly authorized
amendment.   Notwithstanding the foregoing, the election to make the 3% Safe
Harbor Contribution for a Plan Year may be made, as provided herein, at any time
during that Plan Year, but not later than 30 days prior to the last day of that
Plan Year, provided that the Plan provides for Actual Deferral Percentage
testing and, if applicable, Actual Contribution Percentage testing, to be
applied on a current year basis and provided, further, that the notice
requirements of Section 3.13(c)(ii) are satisfied.

(c) Notice:

III-15

43379290

--------------------------------------------------------------------------------

 

(i) Timing of Notice: The Employer shall provide written notice to Participants,
at least 30 days, but not more than 90 days, prior to the first day of the
applicable Plan Year of its intention to make a Safe Harbor Contribution, and
such notice shall specify whether the Employer will make the 3% Safe Harbor
Contribution or the Safe Harbor Matching Contribution.   If an Employee becomes
a Participant after the date on which notice is given, as provided herein, the
Employer shall provide written notice to that Participant no earlier than 90
days prior to his Date of Participation and no later than his Date of
Participation.  

(ii) Notice of Late Election Option:  Alternatively, the Employer may provide
written notice to Participants, at least 30 days, but not more than 90 days,
prior to the first day of the applicable Plan Year that, at a later date in the
Plan Year, it may elect to make the 3% Safe Harbor Contribution and that, if
such election is made, a supplemental notice will be provided to Participants at
least 30 days prior to the last day of the Plan Year informing them of such
election.

(iii) Contents of Notice: All notices shall be written in a manner calculated to
be understood by the average Participant and shall describe the Participant’s
rights and obligations under the Plan.

(d) Modification of Deferral Elections: In addition to the provisions of Section
3.04(b) with regard to amendment of deferral elections, a Participant may make
or modify his salary deferral election during the thirty-day period immediately
following receipt of the notice described in Section 3.13(b).

(e) Reduction or Elimination of Safe Harbor Matching Contributions: The Plan may
be amended during a Plan Year to reduce or eliminate the Safe Harbor Matching
Contribution, provided that the conditions of Sections 3.13(e)(i), (ii), (iii)
and (iv) below are satisfied and provided that all other requirements of the
Safe Harbor are satisfied through the effective date of the amendment.

(i) Notice: A supplemental notice shall be provided to all Participants
explaining the consequences of the amendment , specifying the effective date of
the amendment, and informing Participants of their right to modify their salary
deferral elections and, if applicable, voluntary nondeductible contribution
elections.

(ii) Effective Date:  Any reduction or elimination of Safe Harbor Matching
Contributions shall be effective no earlier than the later of (A) 30 days after
the supplemental notice required in Section 3.13(e)(i) has been provided to
Participants and (B) the date on which the amendment is adopted.

(iii) Modification of Elections:  A participant may modify his salary deferral
election and, if applicable, his voluntary nondeductible contribution election,
during the thirty-day period immediately following receipt of the supplemental
notice provided in accordance with Section 3.13(e)(i) above.

III-16

43379290

--------------------------------------------------------------------------------

 

(iv) Testing:  The Actual Deferral Percentage Limitations of Section 3.05 and,
if applicable, the Actual Contribution Percentage Limitations of Section 3.12
must be satisfied  for the entire Plan Year, using the current year testing
method.

3.14 Automatic Contribution Arrangement:    

(a) Each Covered Participant, as defined herein, shall be deemed to have elected
to make an elective deferral contribution to the Trust and thereby to defer
receipt of 6% of his Compensation for each pay period (hereinafter referred to
as the “automatic deferral amount”), subject to the limitations set forth in
Section 3.05, and the then applicable limits under Code Section 402(g);
provided, however, that in no event shall an elective deferral contribution be
permitted by any Participant to the extent that it would result in a violation
of Code Section 415 (See Plan Appendix, “Limitations ‑ Section 415”) or Code
Section 401(k).  To the extent that any other provision of this Article III is
inconsistent with automatic contribution arrangement provisions of this Section
3.14, this Section shall govern.

(b) Written notice of the automatic contribution arrangement and automatic
deferral amount shall be given to each Covered Participant no more than 90 days
prior to his initial Date of Participation (and no later than his Date of
Participation) and to each Covered Participant at least 30 days, but not more
than 90 days, prior to the beginning of each Plan Year.  The notice must
describe accurately and in terms calculated to be understood, (i) the amount of
the automatic deferral that will be made on behalf of the Covered Employee in
the absence of an affirmative election, (ii) the right of the Covered
Participant to have no elective deferral made on his behalf or to have an
elective deferral made on his behalf in a different amount, and (iii) how the
automatic deferrals will be invested in the absence of an affirmative election
by the Covered Participant.  

(c) Each Covered Participant shall be accorded reasonable opportunity to modify
his deferral election for the applicable Plan Year, to increase or reduce the
deferral amount, or to opt out of the automatic deferral feature by entering
into a deferral election agreement with the Employer.  Such election shall be
implemented by the Employer as soon as administratively feasible after receipt
of same.   In the event a Participant elects to opt out of the elective deferral
feature with respect to any Plan Year, such election shall remain in effect for
the remainder of that Plan Year and for succeeding Plan Years, unless and until
the Participant affirmatively elects to make an elective deferral contribution
by entering into a deferral election agreement with the Employer.

(d) For purposes of this Section 3.14, a “Covered Participant” is a Participant
for whom no affirmative election regarding elective deferral contributions is in
effect as of the effective date of this Section 3.14 or, if later his Date of
Participation.

III-17

43379290

--------------------------------------------------------------------------------

 

ARTICLE XII ‑ PARTICIPANTS’ RIGHTS AND MISCELLANEOUS PROVISIONS

12.01 Merger and Consolidation:  In the event of a merger or consolidation of
the Plan with any other plan or the transfer of the assets or liabilities of the
Plan to any other plan, each Participant shall be entitled to receive a benefit,
if the Plan then terminated, which is at least equal to the benefit to which he
would have been entitled if the Plan had terminated immediately prior to such
merger, consolidation or transfer.  The Trustee, at its discretion, may hold and
maintain, for the benefit of any Participant, assets including but not limited
to Plan loans, policies of insurance and annuity contracts, which are or have
been transferred to the Plan by way of Plan merger, even if such assets
otherwise would not be permissible under the terms of the Plan.

12.02 Employment Rights:  The Plan shall neither confer upon any Participant or
other Employee any right of employment, nor interfere with the right of the
Employer to discharge any Participant or other Employee.

12.03 Spendthrift:

(a) Except as provided by law for loans from the Plan to a Participant or
otherwise, and except as provided in subparagraphs (b) and (c) below, no benefit
under the Plan shall be liable for, or subject to, the contracts, debts,
liabilities or torts now or hereafter made, contracted, incurred or committed by
any Participant, former Participant, or Beneficiary thereof; nor shall such
benefit be subject to attachment, garnishment or legal or equitable
process.  Except as provided by law, no assignment, alienation, pledge or
encumbrance of any benefit made by a Participant, former Participant or
Beneficiary thereof shall be valid, and such benefit shall be paid by the
Trustee directly to, or for the benefit of, the person(s) entitled thereto,
without regard to any assignment, order, attachment or claim whatsoever.

(b) Subparagraph (a) of this Section 12.03 shall apply to the creation,
assignment

or recognition of a right to any benefit payable with respect to a Participant
pursuant to a Domestic Relations Order, as defined in Article XV hereof, but
shall not apply, if, in accordance with the provisions of that Article, such
Order is determined to be a Qualified Domestic Relations Order.

(c) Subparagraph (a) of this Section 12.03 shall not apply to any offset of a
Participant’s benefits provided under this Plan against any amount that the
Participant is ordered or required to pay to the Plan, provided that the
following requirements are satisfied:

(i) The order or requirement to pay arises  (A) under a judgment of conviction
for a crime involving the Plan, (B) under a civil judgment (including any
consent order or decree) entered by a court in an action brought in connection
with a violation or alleged violation of Part 4 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, or (C) pursuant to a settlement
agreement between the Secretary of Labor and the Participant or between the
Pension Benefit Guaranty Corporation and the Participant, in connection with a
violation or alleged violation of Part 4 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974 by a fiduciary or any other
person;

XII-1

 

--------------------------------------------------------------------------------

 

(ii) The judgment, order, decree or settlement agreement is entered into on or
after August 5, 1997, and expressly provides for the offset of all or part of
the amount which the Participant is ordered or required to pay against the
Participant’s benefits provided under the Plan;

(iii) If the survivor annuity requirements of Code Section 401(a)(11) apply with
respect to the distributions from the Plan to the Participant, and if the
Participant has a spouse at the time at which the offset is to be made, (A)
either such spouse has consented in writing to such offset and such consent is
witnessed by a notary public or representative of the Plan (or it is established
to the satisfaction of a Plan representative that such consent may not be
obtained because there is no spouse or because the spouse cannot be located, or
an election to waive the right of the spouse to either a qualified joint and
survivor annuity or a qualified preretirement survivor annuity is in effect in
accordance with the requirements of Code Section 417(a);  (B) such spouse is
ordered or required, pursuant to such judgment, order, decree or settlement, to
pay an amount to the Plan in connection with a violation of Part 4 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, or  (C)
pursuant to such judgment, order, decree or settlement, such spouse retains the
right to receive the survivor annuity under a qualified joint and survivor
annuity provided pursuant to Code Section 401(a)(11)(A)(i) and under a qualified
preretirement survivor annuity provided pursuant to Code Section
401(a)(11)(A)(ii), determined in accordance with subparagraph (iv) below, and

(iv) The survivor annuity described in subparagraph (c)(iii)(C) above shall be
determined as if the Participant terminated employment on the date of the
offset, there was no offset, the Plan permitted commencement of benefits only on
or after attainment of normal retirement age, the Plan provided only the minimum
required qualified joint and survivor annuity, and the amount of the qualified
preretirement survivor annuity under the Plan is equal to the amount of the
survivor annuity payable under the minimum required qualified joint and survivor
annuity.  For purposes of this subparagraph (c)(iv), the term “minimum required
qualified joint and survivor annuity” shall mean the qualified joint and
survivor annuity which is the actuarial equivalent of the Participant’s accrued
benefit (as defined in Code Section 411(a)(7)) and under which the survivor
annuity is fifty percent of the amount of the annuity which is payable during
the joint lives of the Participant and the spouse.

12.04 Impact of Qualified Military Service:  For purposes of entitlement to
death benefits in accordance with Section 5.03, a Participant who dies while
performing Qualified Military Service shall be treated as having resumed
employment with the Employer on the day preceding the Participant’s death and
then terminated employment on account of death.  For purposes of Disability
Benefits in accordance with Section 5.02, a Participant who sustains a Total and
Permanent Disability while performing Qualified Military Service shall be
treated as if such Participant had resumed employment immediately preceding the
date on which such Total and Permanent Disability is deemed to have occurred and
then ceased employment as a result of such Total and Permanent
Disability.  Effective for Plan Years beginning on or after January 1, 2009, any
Differential Wage Payment made by the Employer to a Participant performing
Qualified Military Service shall be treated as Compensation solely for purposes
of applying the limitations of Code Section 415, in accordance with Appendix
I.  For this purpose, “Differential Wage

XII-2

 

--------------------------------------------------------------------------------

 

Payment” shall mean any payment made by the Employer to an individual performing
uniformed service while on active duty of more than 30 days and which represents
all or a portion of the wages the individual would have received if he were
performing services for the Employer.

12.05 Notice by Electronic Media:  Unless otherwise restricted or prohibited by
law, to the extent the Employer or Plan Administrator is required to provide
written notice to any Employee, Participant, Beneficiary or Alternate Payee as
the recipient, such notice may be provided by way of electronic media reasonably
accessible to the recipient, provided that (a) the system under which the
electronic notice is provided is reasonably designed to provide the notice in a
manner which is no less understandable than a written paper document, (b) the
recipient is advised, at the time the notice is provided, that he may request
and receive the notice in written paper form at no charge, and (c) the notice,
in written paper form, is provided at no charge upon request of the recipient.

12.06 Miscellaneous Receipts:  Any amounts received by the Trustee which are not
attributable to a specific account or investment, including, but not limited to,
recovery of amounts previously written off as uncollectible, group insurance
experience refunds, recoveries through correction of trade, clerical or
administrative errors, claims settlements and recoveries, payments received as a
result of demutualization of insurance companies, and recoveries from service
providers or their insurers, shall be held in the suspense account and shall be
applied, as of the next valuation date, in accordance with the provisions of
Section 4.02.

12.07 Payment of Administrative Expenses:  Except as otherwise determined by the
Committee, all reasonable and proper expenses incurred in the administration of
the Plan, including expenses incurred by the Committee, the Employer, an
Investment Manager and/or the Trustee, shall be paid from the Trust and may be
charged to individual accounts on a pro rata or per capita basis.  Expenses
shall include fees and expenses of the Trustee and Investment Manager, as well
as expenses incident to the administration of the Plan, including, but not
limited to, fees of accountants, actuaries, legal counsel, third party
administrators, consultants and other advisors or specialists.

Subject to any restrictions imposed by law, expenses unique to, or specifically
related to, a Participant, Beneficiary, putative Beneficiary, Alternate Payee or
putative Alternative Payee may be charged solely to the individual accountant or
interest of that Participant, Beneficiary or Alternate Payee, or, to the extent
the Committee deems appropriate, may be charged and paid by the Participant,
Beneficiary or Alternate Payee outside of the Plan, provided that such expenses
are assessed in a uniform and nondiscriminatory manner.

12.08 Diversification Requirements:  The provisions of this Section 12.08 apply
only if the Plan holds any publicly traded employer securities or is treated as
holding publicly traded securities as provided herein.

(a) For purposes of this Section 12.08, a “publicly traded security” is a
security which is traded on a national securities exchange that is registered
under Section 6 of the Securities Exchange Act of 1935 or which is traded on a
foreign national securities exchange that

XII-3

 

--------------------------------------------------------------------------------

 

is officially recognized, sanctioned, or supervised by a governmental authority
and is deemed by the Securities and Exchange Commission as having a “ready
market” under SEC Rule 15c3-1 (17 CFR 240.15c3).

(b) To the extent that the account of any Participant (which, for this purpose,
shall include an Alternate Payee, as defined in Section 15.01(c), who has an
account under the Plan, and the beneficiary of a deceased Participant)
attributable to elective deferrals (as defined in Code Section 402(g)(3)(A)),
employee contributions or rollover contributions is invested in publicly traded
employer securities, such Participant must be offered the opportunity, no less
frequently than quarterly, to divest those employer securities and reinvest an
equivalent amount in other investment options described in Section 12.08(d).

(c) With respect to any Participant (which, for this purpose, shall include an
Alternate Payee, as defined in Section 15.01(c), who has an account under the
Plan, and the beneficiary of a deceased Participant) who has completed at least
three years of vesting service, if any portion of such Participant’s account
attributable to employer nonelective contributions is invested in publicly
traded employer securities, such Participant must be offered the opportunity, no
less frequently than quarterly, to divest those employer securities and reinvest
an equivalent amount in other investment options described in Section 12.08(d).

(d) At least three investment options, other than employer securities, much be
offered to Participants, as provided in Sections 12.08(b) and (c) above. These
investment options must be diversified and have materially different risk and
return characteristics.  Except as provided in Treasury Regulation
§ 1.401(a)(35)-1(e)(2) and (3), no restrictions (direct or indirect) or
conditions which are not imposed on other plan assets, will be imposed with
respect to publicly traded employer securities.

(e) For purposes of this Section 12.09, if the Employer or any member of a
controlled group of corporations (as described in Treasury Regulation
§ 1.401(a)(35)-1(f)(2)(iv)(A)), which includes the Employer has issued a class
of stock which is a publicly traded employer security, and if the Plan holds
employer securities which are not publicly traded employer securities, the Plan
shall be treated as holding publicly traded employer securities.

12.09 Restrictions on Annuities: Any annuity contract purchased and distributed
from the Plan shall be non-transferable and shall comply with the terms of the
Plan.

12.10 Headings:  The headings used in this Plan are for convenience only and
shall not be deemed to limit, construe or interpret any of the provisions of the
Plan.

12.11 Construction: The provisions of this Plan and of the Trust Agreement
adopted in conjunction with this Plan shall be construed in accordance with
federal laws governing qualified retirement plans and, to the extent not
preempted by federal law, by the laws of the state in which the principal office
of the Employer is located.  If any provision of this Plan or the Trust
Agreement is determined to be invalid or illegal for any reason, such
determination shall not affect the remaining provisions of the Plan, and, in
such event, the Plan or Trust Agreement, as

XII-4

 

--------------------------------------------------------------------------------

 

the case may be, shall be construed as if the invalid or illegal provision had
not been included therein.

XII-5

 

--------------------------------------------------------------------------------

 

ARTICLE XIII ‑ TRANSFER OF ACCOUNTS TO AND FROM OTHER QUALIFIED PLANS

13.01 Transfers from Plan:  In the event a Participant shall terminate his
employment with the Employer and shall obtain employment with a new employer,
the Trustee may transfer all (but not less than all) of the Vested Portion of
the account of said Participant to any trust meeting the requirements described
in Section 13.03 below.  In addition, in the event this Plan is terminated, the
Trustee may, if so authorized by the Employer, transfer the account of a
Participant to another plan of the Employer meeting such requirements.  All
accounts transferred from this Plan to another plan shall be treated as having
been transferred on the last day of the Plan Year ending coincident with, or
immediately prior to, the date of transfer.

13.02 Transfers to Plan:  The Trustee may accept for the benefit of a
Participant hereunder any or all amounts rolled over from any other qualified
plan described in Code Section 401(a) or 403(a), any individual retirement
account or annuity described in Code Section 408(a) or 408(b) that is eligible
to be rolled over and otherwise would be includable in the gross income of the
Participant, an annuity contract described in Code Section 403(b), or an
eligible plan under Code Section 457(f) which is maintained by a state, a
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, as well as any or all amounts transferred to
it by the trustee of any other qualified trust which meets the requirements of
Section 13.03(a), subject to the restrictions described in Section 13.04. In
addition, the Trustee may accept any or all amounts rolled over from any other
qualified plan or individual retirement account or annuity, as otherwise
provided herein, for the benefit of an Employee who has not yet attained his
Date of Participation but who is not excluded from, or otherwise ineligible for,
Plan participation and who is reasonably expected to become a Participant.  All
such amounts received by this Plan shall be separately accounted for but shall
be commingled with the general Trust Fund; provided, however, that if any
amounts are received by this Plan from any plan which provides for a life
annuity method of payment which is not available under the terms of this Plan,
the Trustee either shall continue to hold such amounts as segregated accounts or
shall maintain separate records with respect to such amounts such that they
shall be readily identifiable at all times.  Except as otherwise restricted by
law, any amounts rolled into this Plan by or for the benefit of any Participant
from any other plan, individual retirement account or annuity or annuity
contract may be withdrawn by that Participant at such time as that Participant
shall direct (which shall be deemed to be the Participant’s benefit entitlement
date as to such amounts for purposes of Section 5.05) and subject to the
provisions of Article VII.  In no event, however, must any amount rolled into,
or transferred to this Plan, in accordance with this Article XIII, or
attributable to such rollover or transfer be taken into consideration in
determining the value of the Participant’s account for purposes of the cash-out
distribution provisions of Section 6.05.  

13.03 Requirements of Trust:  The requirements of trust referred to above are as
follows:

(a) The recipient or transferring trust must be tax‑exempt under Code Section
501 and part of a profit sharing or pension plan which is a qualified plan under
Code Section 401(a), and

XIII-2

 

--------------------------------------------------------------------------------

 

(b) The trustee of the recipient trust must be willing and able to accept the
said amount pursuant to the terms of the recipient trust.

13.04 Restrictions on Transferred Accounts: All accounts transferred to or from
this Plan pursuant to this Article XIII shall continue to be subject to all of
the provisions and limitations specifically applicable to such accounts as if
such accounts had remained in the transferring plan, including, specifically,
provisions for distribution of benefits in the form of a qualified joint and
survivor annuity or Qualified Pre‑Retirement Survivor Annuity.

 

 

XIII-3

 

--------------------------------------------------------------------------------

 

ARTICLE XIV ‑ LOANS TO PLAN PARTICIPANTS

14.01 Availability of Loans:  Subject to any restrictions imposed by law, loans
shall be made available to all Participants on a reasonably equivalent basis,
without regard to the purpose of any loan, and shall be made in accordance with
any relevant administrative policies adopted by the Committee.  Reasonable
administrative fees incurred in connection with the extension, maintenance,
enforcement and/or satisfaction of a participant loan may be assessed and,
unless paid directly by the Participant, may be deducted from the account of the
Participant from which the loan is to be taken.  No Participant may have more
than 2 loans outstanding at any time.  Any loan made to a Participant shall be
treated as an asset of the individual account of that Participant, and any
interest paid on said loan shall be added to the individual account of that
Participant.

14.02 Terms and Conditions of Loans:

(a) Amount of Loan:  Unless otherwise permitted by administrative policy adopted
by the Employer, the minimum amount of any loan is $1,000.00.  The maximum
amount of any loan, when added to the total outstanding balance of all other
loans to the Participant from this Plan and from all other plans of the Employer
and of any other employer required to be aggregated with the Employer under Code
Section 414(b), 414(c), 414(m) or 414(o), is the lesser of

(i) 1/2 of the Vested Portion of the Participant’s account under this Plan and
all of his accounts and/or accrued benefits under all such other plans, or

(ii) $50,000.00, reduced by the excess of the Participant’s highest outstanding
loan balance during the one-year period ending on the day before the new loan is
made over the outstanding balance of loans on the date of the new loan.

(b) Term of Loan: Each loan shall be repaid over a period of not more than five
years, unless such loan is used to acquire a dwelling unit which, within a
reasonable period of time (determined at the time the loan is made), will be
used as the principal residence of the Participant, in which case, the loan
shall be repaid over a period of not more than ten years.  The repayment
schedule of each loan (principal and interest) shall provide for level
amortization over the term of the loan and for payments to be made not less
frequently than quarterly.  Notwithstanding the foregoing, the Participant’s
obligation to repay a loan shall be suspended during a leave of absence for
Qualified Military Service.  Additionally, the Participant’s obligation to repay
a loan may be suspended during any other approved  leave of absence of not more
than twelve months, provided that the remaining payments shall be adjusted, if
and as necessary, as to insure that the loan will be repaid within the original
term, if the original term of the loan was five years, or within a renegotiated
term that conforms to this Section 14.02(b) and otherwise is permissible under
law.

(c) Interest: All loans under this Article XIV shall bear interest at a rate
which is not less than one percent (1%) in excess of the prime rate in effect as
of the prior business day.  Each loan applicant shall receive a clear statement
of the charges involved in his loan transaction, including the dollar amount and
annual interest rate.

XIV-1

43379290

--------------------------------------------------------------------------------

 

(d) Security: Each loan shall be adequately secured and shall be evidenced by a
Judgment Note.  The Participant shall assign, as security for a loan, all his
right, title and interest in and to 50% of his account, provided that the
Participant’s spouse consents, in writing, to such assignment not more than 180
days prior to the date of the loan, if such consent is required by law.  In the
event the Participant’s spouse does not so consent and spousal consent is
required by law, and/or in the event the assignment by the Participant does not
secure the loan adequately, the Participant shall provide such other security
for the loan as would be required in a commercial loan transaction between
unrelated parties on arm’s‑length terms and which may include, but shall not be
limited to, mortgage interest in real estate, a lien interest in an automobile
acquired with the proceeds of the loan, a pledge of securities or other
collateral, and/or wage attachment or payroll deduction.

(e) Repayment on Termination of Employment: Notwithstanding any other provision
herein to the contrary, in the event the employment of a Participant having an
outstanding loan obligation hereunder is terminated for any reason, the
Committee may permit the Participant to make repayments directly to the
Trust.  Alternatively, the Committee at its discretion may declare the balance
of the loan to be due and payable as of the date of such termination, in which
case, the Trustee may deduct the unpaid balance, including unpaid accrued
interest, from any payment or distribution from the Trust to which the
Participant or his Beneficiary may be entitled, or at the election of the
Participant, may transfer the loan, in kind, to another qualified Employer plan,
in accordance with the provisions of Article XIII.

(f) Deemed Loan: An assignment or pledge of any portion of the Participant’s
interest in the Plan and a loan, pledge or assignment by a Participant with
respect to any insurance contract held in the Plan, will be treated as a loan
under this Article XIV.

(g) Transferred Loan: Notwithstanding anything herein to the contrary, in the
event a pre-existing loan is transferred to this Plan for the benefit of a
Participant in connection with a merger, acquisition or other transaction, such
loan may be administered in accordance with its original terms.

14.03 Procedures: The Committee has established Loan Procedures, which are
incorporated herein by reference and which may be amended or modified by the
Committee at any time without necessity of amending this Article XIV.

14.04 Default: With respect to any loan made pursuant to this Article XIV, the
failure of the borrower to make repayment as agreed or the occurrence of any
event constituting a default contained in any agreement or note executed in
conjunction with the loan, shall constitute a default on the loan.  In the event
of such a default, the Committee shall declare the unpaid balance of the loan to
be immediately due and payable and, upon the occurrence of a distributable
event, may, without demand or notice, enter judgment against the borrower,
deduct the unpaid balance, including unpaid accrued interest, from the
borrower’s account or from any payment or distribution from the Trust to which
the borrower-Participant (or his Beneficiary) may be entitled or otherwise
foreclose on, sell or dispose of any security interest, and/or exercise any or
all of the rights accorded to the Trustee and Committee under the Uniform
Commercial Code.

XIII-2

 